            Case 5:21-cv-00142-C Document 10 Filed 05/04/21 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA

LAWRENCE L. MAYES,                           )
                                             )
                     Petitioner,             )
                                             )
vs.                                          )          NO. CIV-21-142-C
                                             )
MIKE HUNTER,                                 )
                                             )
                     Respondent.             )

              ORDER ADOPTING REPORT AND RECOMMENDATION

       This matter is before the Court on the Supplemental Report and Recommendation

entered by United States Magistrate Judge Gary M. Purcell on April 2, 2021. The Court

file reflects that no party has objected to the Report and Recommendation within the time

limits prescribed. Therefore, the Court adopts the Report and Recommendation in its

entirety.

       Accordingly, the Supplemental Report and Recommendation (Dkt. No. 9) of the

Magistrate Judge is adopted and the petition for writ of habeas corpus is dismissed without

prejudice. A judgment shall enter accordingly.

       IT IS SO ORDERED this 4th day of May 2021.
